DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/22/2022 is being entered. Claims 1-9 and 15-20 are pending. Claims 10-14 are cancelled. The amendment overcomes the previous 35 U.S.C. 103 rejection and 35 U.S.C. 112(a) rejection. However, a further search has provided a reference teaching the amendment. Therefore, responsive to this amendment, this rejection has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Kontz et al. (U.S. Publication No. 2016/0298306 A1) hereinafter De Kontz in view of Potts et al. (U.S. Publication No. 2007/0239338 A1) hereinafter Potts further in view of Gudat et al. (U.S. Publication No. 2013/0099017 A1) hereinafter Gudat.

Regarding claim 1, De Kontz discloses a method for moisturizing soil at an open construction site, comprising:
determining, by a soil moisture control system, current site characteristics of the open construction site [see Paragraph 0029 - discusses determining site characteristics (weather), see Paragraph 0060 - receiving moisture and dust information from mobile machines, and see Paragraph 0064 discusses determining a parametric dust model with above information]; 
storing, by the soil moisture control system, the current site characteristics in memory [see Paragraph 0030 and Paragraph 0055 – discusses data is stored such as environmental conditions, weather data];
determining, by the soil moisture control system, a target volume of water for achieving the target soil moisture level based on the current site characteristics of the open construction site [see Paragraph 0069 - a fluid delivery plan is developed based on the parametric dust model, the fluid delivery plan identifies a plurality of geographic locations within a worksite and an amount of fluid to distribute per unit area to each geographic location]; 
calculating, by the soil moisture control system, a target water application rate to achieve the target soil moisture level across the open construction site [see Paragraph 0087 - discusses the fluid delivery plan specifies a rate of flow for the fluid and speed that the fluid delivery machine travels at];
determining, by the soil moisture control system, a planned path across the open construction site [see Paragraph 0084 and Paragraph 0085 - discusses that a route is planned based on the needs of locations (e.g. due to dust conditions)]; and
guiding, by the soil moisture control system, the water truck along the planned path while dispensing the target volume of water at the target water application rate to achieve the target soil moisture level in the soil at the open construction site [see Paragraph 0030 and 0055 - discusses that the fluid delivery plans based on the parametric dust models are sent out to fluid delivery vehicles to guide the trucks through the worksite and the routes are sent to fluid delivery vehicles to be executed and see Paragraph 0019 - discusses that the fluid delivery machines are unmanned].

However, De Kontz fails to disclose:
determining, by the soil moisture control system, a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site, wherein the target degree of compaction is a difference between a current compaction level before applying a compactor to the soil and a future compaction level after applying a compactor to the soil; and
determining, by the soil moisture control system, a planned path across the open construction site based on dimensions of the open construction site and a width of water coverage dispensed by a water truck.

Potts discloses determining, by a soil moisture control system, a target soil moisture level for achieving a target degree of compaction of soil at an open construction site [see Paragraph 0046 - discusses that a compaction condition is determined for regions across a work site by moving a compactor over the soil (compaction response), if the degree of compaction is different from a desired compaction (not reached a target compaction state), then a machine traffic plan is generated, see Paragraph 0030 - discusses the machine traffic plan of determining a moisture condition at a worksite based on the compaction response, if the moisture condition is insufficient moisture, then a water truck 50 (see Paragraphs 0022-0025 – discusses water truck operation) is dispatched to adjust the moisture condition (to reach a desired compaction state), see Paragraphs 0033-0039 – discusses determining moisture and compaction using compaction response curves], wherein the target degree of compaction is a difference between a current compaction level before applying a compactor to the soil and a future compaction level after applying a compactor to the soil [see Paragraphs 0043-0046 - discusses that the target degree of compaction that is to be achieved is determined using difference before and after applying a compactor to the soil].
	Potts suggests that variations in moisture content complicate compaction efforts [see Paragraph 0004] and that human error is costly when determining optimal moisture content at work sites [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soil moisture control system as taught by De Kontz to be determine a target soil moisture level for achieving a target degree of compaction of soil as taught by Potts in order to overcome variations in moisture content and reduce human error at work sites when determining a desired compaction for soil [Potts, see Paragraphs 0004-0005].

However, the combination of De Kontz and Potts fails to disclose:
determining, by the soil moisture control system, a planned path across the open construction site based on dimensions of the open construction site and a width of water coverage dispensed by a water truck.

	Gudat discloses determining, by a soil moisture control system, a planned path across an open construction site based on dimensions of the open construction site and a width of water coverage dispensed by a water truck [see Paragraph 0104 - discusses that as a path segment increases in width, the fluid delivery is increased, see Paragraph 0077 - discusses that as path segments for a path vary, the distribution of fluid being sprayed is adjusted to be in accordance with the width of the path, see Paragraph 0073 - discusses that the paths characteristics for each segment (width information, curvature information) are stored in a table, see Paragraph 0009 - discusses that path segments are associated with fluid delivery amounts and this information is received in a mobile machine from a computing system].
Gudat suggests that path segments vary in width [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the path planning as taught by De Kontz to be based on dimensions of the open construction site and a width of water coverage dispensed as taught by Gudat in order to accommodate for varying widths of path segments [Gudat, see Paragraph 0029].

Regarding claim 2, De Kontz, Potts, and Gudat disclose the invention with respect to claim 1. De Kontz further discloses wherein the current site characteristics include at least one of a temperature at the open construction site, wind speed and direction at the open construction site, and a slope gradient of one or more areas of the open construction site [see Paragraph 0058 - discusses wind speed and direction, and temperature and see Paragraph 0041 - discusses a machine orientation sensor indicates the surface/slope of worksite].

Regarding claim 3, De Kontz, Potts, and Gudat disclose the invention with respect to claim 1. De Kontz further discloses determining future site characteristics of the open construction site, the future site characteristics including at least one of an amount of rainfall, cloud cover, temperature, wind speed, and wind direction that is predicted to be experienced by the open construction site [see Paragraph 0058 - discusses that forecasted weather such as precipitation, solar radiation intensity, temperature, and wind speed and direction can be provided].

Regarding claim 4, De Kontz, Potts, and Gudat disclose the invention with respect to claim 1. De Kontz further discloses:
wherein the target soil moisture level is based on binding characteristics of the soil to minimize dust or to achieve a certain level of soil compaction [see Paragraph 0061 - discusses moisture values can be fed to the parametric dust model, see Paragraph 0064 - discusses that the moisture data is given higher weight because the data represents environmental conditions (moisture of soil or concentration of dust in the air), see Paragraph 0068 - discusses that the parametric dust model is adjusted using environmental data], and
wherein determining the target volume of water is based on a difference between the target soil moisture level and a current soil moisture level [see Paragraph 0069 - discusses that the fluid delivery plan is developed by measuring the current environmental data (moisture of soil) and the target amount of fluid is determined].

Regarding claim 5, De Kontz, Potts, and Gudat disclose the invention with respect to claim 3. De Kontz further discloses calculating forecast evaporation rates of the open construction site based on the future site characteristics of the open construction site [see Paragraph 0059 - discusses calculating evaporation rate based on forecasted weather conditions and provides an example].

Regarding claim 6, De Kontz, Potts, and Gudat disclose the invention with respect to claim 5. De Kontz further discloses wherein determining the target volume of water is based on the forecast evaporation rates of the open construction site [see Paragraph 0069 - the fluid delivery plan (amount of water to apply) is based on the parametric dust model (can include forecasted weather conditions] and a time at which a construction activity is to be performed at the open construction site following dispensing of water at the open construction site [see Paragraph 0019 - discusses that the work site includes excavators, loaders, dozers and see Paragraph 0062 - discusses that this is done during the construction sites operation and is to prevent dust from affecting operator visibility].

Regarding claim 7, De Kontz, Potts, and Gudat disclose the invention with respect to claim 1. De Kontz further discloses wherein vegetation and top soil at the open construction has been removed so that underlying soil is exposed [see Paragraph 0018 - discusses that work site may be a surface mine site, a construction site, a landfill, an underground worksite all of which are known to have vegetation and top soil removed].

Regarding claim 9, De Kontz, Potts, and Gudat disclose the invention with respect to claim 1. De Kontz further discloses wherein guiding the water truck includes instructing a vehicle control system to move and steer the water truck along the predetermined path without user involvement [see Paragraph 0019 - discusses that fluid delivery machines are unmanned (autonomous)].

Regarding claim 15, De Kontz discloses a system for moisturizing soil at an open construction site, comprising:
one or more information modules configured to receive and send information [see Paragraph 0045 - discusses a network interface for sending and receiving data]; 
memory configured to store data [see Paragraph 0043 - discusses a database 402 that can store data]; 
a water dispenser configured to dispense water through one or more nozzles into the soil at the open construction site [see Figure 2 below - depicts nozzles 202a 202b, and 202c];

    PNG
    media_image1.png
    379
    647
    media_image1.png
    Greyscale

Figure 2 of De Kontz

a control interface for displaying information to a user [see Figure 4 below - operator interface 406]; 

    PNG
    media_image2.png
    98
    97
    media_image2.png
    Greyscale

Figure 4 of De Kontz

a soil moisture control module formed of one or more processors coupled to the one or more information modules, the memory, the water dispenser, and the control interface, wherein the soil moisture control module is configured to [see Paragraph 0026 and Paragraph 0046 - discusses processor and memory for a worksite control system 108, the worksite control system 108 is coupled through the network 110 to the fluid delivery machine 106]:
determine current site characteristics of the open construction site [see Paragraph 0029 - discusses determining site characteristics (weather), see Paragraph 0060 - receiving moisture and dust information from mobile machines, and see Paragraph 0064 discusses determining a parametric dust model with above information]; 
determine a target volume of water for achieving the target soil moisture level based on the current site characteristics of the open construction site [see Paragraph 0069 - a fluid delivery plan is developed based on the parametric dust model, the fluid delivery plan identifies a plurality of geographic locations within a worksite and an amount of fluid to distribute per unit area to each geographic location]; 
calculate a target water application rate to achieve the target soil moisture level across the open construction site [see Paragraph 0087 - discusses the fluid delivery plan specifies a rate of flow for the fluid and speed that the fluid delivery machine travels at];
determine a planned path across the open construction site [see Paragraph 0084 and Paragraph 0085 - discusses that a route is planned based on the needs of locations (e.g. due to dust conditions)]; and
guiding a water truck along the planned path while dispensing the target volume of water at the target water application rate to achieve the target soil moisture level in the soil at the open construction site [see Paragraph 0030 and 0055 - discusses that the fluid delivery plans based on the parametric dust models are sent out to fluid delivery vehicles to guide the trucks through the worksite and the routes are sent to fluid delivery vehicles to be executed and see Paragraph 0019 - discusses that the fluid delivery machines are unmanned].

However, De Kontz fails to disclose:
determining, by the soil moisture control system, a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site, wherein the target degree of compaction is a difference between a current compaction level before applying a compactor to the soil and a future compaction level after applying a compactor to the soil; and
determining, by the soil moisture control system, a planned path across the open construction site based on dimensions of the open construction site and a width of water coverage dispensed by a water truck.

Potts discloses determining a target soil moisture level for achieving a target degree of compaction of soil at an open construction site [see Paragraph 0046 - discusses that a compaction condition is determined for regions across a work site by moving a compactor over the soil (compaction response), if the degree of compaction is different from a desired compaction (not reached a target compaction state), then a machine traffic plan is generated, see Paragraph 0030 - discusses the machine traffic plan of determining a moisture condition at a worksite based on the compaction response, if the moisture condition is insufficient moisture, then a water truck 50 (see Paragraphs 0022-0025 – discusses water truck operation) is dispatched to adjust the moisture condition (to reach a desired compaction state), see Paragraphs 0033-0039 – discusses determining moisture and compaction using compaction response curves], wherein the target degree of compaction is a difference between a current compaction level before applying a compactor to the soil and a future compaction level after applying a compactor to the soil [see Paragraphs 0043-0046 - discusses that the target degree of compaction that is to be achieved is determined using difference before and after applying a compactor to the soil].
Potts suggests that variations in moisture content complicate compaction efforts [see Paragraph 0004] and that human error is costly when determining optimal moisture content at work sites [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soil moisture control system as taught by De Kontz to be determine a target soil moisture level for achieving a target degree of compaction of soil as taught by Potts in order to overcome variations in moisture content and reduce human error at work sites when determining a desired compaction for soil [Potts, see Paragraphs 0004-0005].

However, the combination of De Kontz and Potts fails to disclose:
determining, by the soil moisture control system, a planned path across the open construction site based on dimensions of the open construction site and a width of water coverage dispensed by a water truck.

Gudat discloses determining a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site [see Paragraph 0088 - discusses that path segments have desired amounts of fluid that are required to maintain the path segments compaction in a satisfactory condition].
Gudat suggests that by determining how much fluid is needed helps control dust levels [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soil moisture control system as taught by De Kontz to determine a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site as taught by Gudat in order to help control dust levels [Gudat, see Paragraph 0006].

Regarding claim 16, De Kontz, Potts, and Gudat disclose the invention with respect to claim 15. De Kontz further discloses wherein the information modules include at least one of a communication module, a positioning module, and an input device [see Figure 4 below - depicts a communication module via a network interface 408 for sending and receiving data over network 110, a positioning module via a location device 422 that can be a GPS, an input device via an operator interface 406 that can have information input from an operator].

    PNG
    media_image3.png
    445
    481
    media_image3.png
    Greyscale

Figure 4 of De Kontz

Regarding claim 17, De Kontz, Potts, and Gudat disclose the invention with respect to claim 15. De Kontz further discloses wherein the soil moisture control module is coupled to a vehicle control system that includes a vehicle control module for controlling the operation of the water truck without user involvement [see Paragraph 0019 - discusses that the fluid delivery machines are autonomous (unmanned)].

Regarding claim 18, De Kontz, Potts, and Gudat disclose the invention with respect to claim 15. De Kontz further discloses wherein the vehicle control system further includes a camera, a distance sensor, and a motor with steering to control the operation of the water truck [see Paragraph 0036 - discusses that the machine vision device 416 of the fluid delivery machine 106 may comprise LIDAR, RADAR, SONAR, a camera and see Figure 4 below - depicts a steering wheel].

    PNG
    media_image3.png
    445
    481
    media_image3.png
    Greyscale

Figure 4 of De Kontz

Regarding claim 19, De Kontz, Potts, and Gudat disclose the invention with respect to claim 15. De Kontz further discloses wherein the current site characteristics include at least one of a temperature at the open construction site, wind speed and direction at the open construction site, and a slope gradient of one or more areas of the open construction site [see Paragraph 0058 - discusses wind speed and direction, and temperature and see Paragraph 0041 - discusses a machine orientation sensor indicates the surface/slope of worksite].

Regarding claim 20, De Kontz, Potts, and Gudat disclose the invention with respect to claim 15. De Kontz further discloses wherein the soil moisture control module is further configured to determine future site characteristics of the open construction site, the future site characteristics including at least one of an amount of rainfall, cloud cover, temperature, wind speed, and wind direction that is predicted to be experienced by the open construction site [see Paragraph 0058 - discusses that forecasted weather such as precipitation, solar radiation intensity, temperature, and wind speed and direction can be provided].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Kontz in view of Potts in view of Gudat further in view of Matsuzak et al. (U.S. Publication No. 2018/0024563 A1) hereinafter Matsuzak.

Regarding claim 8, De Kontz, Potts, and Gudat disclose the invention with respect to claim 1.
However, the combination of De Kontz, Potts, and Gudat fails to disclose wherein guiding the water truck includes outputting an instruction to a user interface that causes a driver of the water truck to steer the water truck.

Matsuzak discloses wherein guiding the water truck includes outputting an instruction to a user interface that causes a driver of the water truck to steer the water truck [see Paragraph 0020 – discusses handing steering over to the driver]
Matsuzak suggests that when an inclination threshold is exceeded the vehicle may become unstable [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water truck as taught by De Kontz to include an output instruction to a driver as taught by Matsuzak in order to overcome inclinations that make the vehicle unstable [see Paragraph 0003].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665